UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 31, 2011 McIntosh Bancshares, Inc. (Exact name of registrant as specified in its charter) Georgia (State or other jurisdiction of incorporation) 000-4976658-1922861 (Commission File Number)(IRS Employer Identification No.) 210 South Oak Street, Jackson, Georgia30233 (Address of principal executive offices)(Zip Code) (770) 775-8300 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On January 31, 2011, McIntosh State Bank (the “Bank”), a wholly-owned subsidiary of McIntosh Bancshares, Inc., executed cancellation agreements relating to the salary continuation and retirement agreements with the officer and director of the Bank listed below.Based on the Compensation Committee’s review of the terms of these agreements and the capital needs of the Bank, the Bank’s board of directors and each individual party to the agreements determined that the cancellation of such agreements was in the best interest of the Bank.Management has determined that the benefit accruing to the Bank as a result of these cancellations is $640,900 before tax. Item 9.01 Financial Statements and Exhibits Exhibit Description Cancellation Agreement dated as of December 31, 2010 between McIntosh State Bank and Jason Patrick (relating to Salary Continuation Agreement dated December 19, 2002, as amended by the First Amendment thereto dated January 9, 2007) Cancellation Agreement dated as of December 31, 2010 between McIntosh State Bank and William K. Malone (relating to Salary Continuation Agreement dated December 8, 1985, as amended by the First Amendment thereto dated October 1, 1999, the Second Amendment thereto dated October 1, 2001, the Third Amendment thereto dated January 9, 2007 and the Fourth Amendment thereto dated November 30, 2008) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MCINTOSH BANCSHARES, INC. DATE:January 31, 2011By:/s/ William K. Malone William K. Malone Chief Executive Officer
